Citation Nr: 1205082	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic post-operative right forearm squamous cell carcinoma, including secondary to service-connected shell fragment wound (SFW) residuals and inservice exposure to herbicides.

2.  Entitlement to service connection for a chronic bilateral hand disability, with peripheral neuropathy and numbness, including secondary to service-connected SFW residuals and inservice exposure to herbicides.

3.  Entitlement to service connection for a chronic bilateral foot disability, with peripheral neuropathy and numbness, including secondary to service-connected SFW residuals and inservice exposure to herbicides.

4.  Entitlement to service connection for a chronic low back disability with degenerative arthritis, including secondary to service-connected SFW residuals.

5.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from October 2004 and July 2006 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a September 2008 Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

This claim was previously before the Board in February 2009 and October 2010, at which time the Board remanded it for additional development.  

The issue of entitlement to service connection for a chronic low back disability with degenerative arthritis, including secondary to service-connected SFW residuals, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that chronic post-operative right forearm squamous cell carcinoma is related to military service, including secondary to service-connected SFW residuals and inservice exposure to herbicides.

2.  The preponderance of the evidence is against a finding that a chronic bilateral hand disorder, with peripheral neuropathy and numbness, is related to military service, including secondary to service-connected SFW residuals and inservice exposure to herbicides.

3.  The preponderance of the evidence is against a finding that a chronic bilateral foot disorder, with peripheral neuropathy and numbness, is related to military service, including secondary to service-connected SFW residuals and inservice exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic post-operative right forearm squamous cell carcinoma, including secondary to service-connected SFW residuals and inservice exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for chronic bilateral hand disorder, with peripheral neuropathy and numbness, including secondary to service-connected SFW residuals and inservice exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for chronic bilateral foot disorder, with peripheral neuropathy and numbness, including secondary to service-connected SFW residuals and inservice exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  March 2004, April 2005, June 2005, August 2005 and March 2009 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006 and March 2009 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The January 2011 VA examination reports are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the disabilities.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2011); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011).  If a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2011).

Note 2 clarifies that for purposes of 38 C.F.R. § 3.309(e), the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.
  
Since the Secretary has not specifically found any linkage between squamous cell carcinoma or peripheral neuropathy and herbicide exposure, the claimed disorders cannot be presumed to be due to Agent Orange exposure.  However, service connection for both of these conditions can still be established on a direct basis.

The Veteran's DD Form 214 shows that he served in Vietnam and was awarded two Purple Hearts.  Therefore, the record shows that he participated in combat.  Thus, he is entitled to have his statements regarding the claimed disorders accepted.  38 U.S.C.A. § 1154(b).  

A.  Service Connection for Chronic, Post-Operative Right Forearm Squamous Cell Carcinoma

The STRs do not show any treatment related to right forearm squamous cell carcinoma.   Post-service private treatment records show that in February 2004 the Veteran was diagnosed with basal cell carcinoma with clear margins on the right forearm.  It was 1 cm. in diameter and was excised the following week. 

The Veteran had a VA examination in June 2009 at which it was noted that there had been no squamous cell cancer reoccurrences.  There had been some area of shrapnel removed from the right hand area that the examiner described as "far away" from the area where the squamous cell cancer was removed.  The actinic keratoses that had been removed with liquid nitrogen and 5/40 uracil were separate from the squamous cell cancer that had been removed on the right forearm.  The right forearm squamous cell cancer was described by the examiner as being well healed with minimal scarring and no significant residuals.  

The examiner opined that it was less likely than not that the Veteran's right forearm squamous cell cancer had its onset during active service or was etiologically related to and/or increased in severity beyond its natural progression due to right forearm shell fragment wound residuals.   No rationale was offered.  The Court of Appeals for Veterans Claims has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, probative value cannot be given to the June 2009 examiner's opinion.

The Veteran had another VA examination in January 2011 at which he reported having red hair and fair skin for his entire life.  When outside he tries to wear skin protection and keep a cap on his head.  The Veteran reported that during his service in Vietnam he received multiple small wounds from shell fragments, that he occasionally had slight discomfort where these lesions were located, and that he had multiple scars from these.

On examination the Veteran had extensive solar freckling of the skin or solar lentigos.  There were multiple small scars on the arms and some large scars on arms.  The right forearm had a 6.5 cm. by 1 mm. well healed, nontender surgical incision that was slightly hypopigmented with normal texture.  It was not deep, there was no elevation or retraction, and there were no signs of distortion over the adjacent skin or restriction or any function.  The examiner also reviewed the claims file.

The examiner opined that there was no evidence of residuals or metastatic skin cancer in the vicinity of the right arm and that there were no significant residuals of skin cancer.  He opined that it was unlikely that the skin cancer was caused by the Veteran's military service or that it was due to shrapnel wounds or aggravated by shrapnel wounds.  The rationale was that the Veteran had very fair skin and red hair, which were known to make an individual predisposed to both squamous cell skin cancer and basal cell skin cancer.  The Veteran's skin showed heavy exposure to sunlight, as evidenced by extensive solar freckling of exposed skin areas.  Shell fragment wounds had left scattered, small scars on his body, but it has not been found that skin cancer can be caused by shell fragments or shell fragment scars.

The January 2011 opinion is of probative value because it is based on a complete review of the record and the examiner supported his opinion with a rationale.  See Nieves-Rodriguez v. Peake, supra.  There are no competent and probative opinions of record to suggest a link between the Veteran's chronic post-operative right forearm squamous cell carcinoma and his active service, including as secondary to the service-connected SFW residuals on a causation and aggravation basis, and inservice exposure to herbicides.  As a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  

Given the absence of any applicable presumptions, the absence of any competent evidence linking the current disability to service, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for chronic post-operative right forearm squamous cell carcinoma, including secondary to service-connected SFW residuals and inservice exposure to herbicides, is not warranted.


B.  Service Connection for Chronic Bilateral Hand Disorder and Chronic Bilateral Foot Disorder with Peripheral Neuropathy and Numbness, Including Secondary to SFW Residuals and Inservice Exposure to Herbicides

The STRs show that the Veteran had SFW wounds to the right hand and buttock.  The March 1968 discharge examination report indicates that there was a burn scar to the left ankle.  This was not been present at the induration examination.  

The Veteran wrote in April 2005 that he had numbness in his hands.  He had a VA general medicine examination in February 2006 at which he reported tingling in his legs, feet and hands since 1967, when he sustained shrapnel wounds to his low back.  The tingling had been constant and had gotten worse over time.  Taking Sinemet had helped the tingling in his extremities.  The tingling interfered with his daily activities by causing him to drop objects.  The examiner wrote that the nerves involved were the sensory nerves of the hands and feet.

On examination the hands had no decrease to sharp-dull sensation and there was no loss of proprioceptive sensation.  There was no loss of sensation in the right foot and there was loss of sharp-dull sensation in the left foot with proprioceptive sensation intact.  The diagnosis was no peripheral neuropathy and possible radicular sensory loss pattern in the left lower extremity.

At April 2006 VA treatment the Veteran reported chronic, slowly progressive right upper extremity pain upon movement involving muscle and the shoulder joint.  The Veteran said at January 2007 VA neurology treatment that his back was getting worse and that he had burning pain down his legs that was becoming more severe.  It was worse on the left, and he also had dysesthesias in his feet and sometimes his legs felt as though they were asleep.  On examination the Veteran had full strength in the extremities and sensory perception was intact to the upper extremities.  There was decreased sensation to the ankles bilaterally, which was worse on the left side.  Reflexes were diminished throughout the lower extremities.  The assessment included neuropathic/radiculopathic pain.  

The Veteran had a VA examination in October 2007 for bilateral foot numbness due to injuring his back.  He said that since his inservice shrapnel wounds he had had gradually increasing mechanical low back pain and bilateral lower leg and foot numbness.  It had become more acute over the past few years, and the pain was rated seven out of ten on a daily basis and ten out of ten during flares.  The Veteran complained of bilateral low leg abnormal sensation, including a burning sensation.  There had not been any physician prescribed bedrest in the past 12 months.  

The examiner observed that the Veteran walked with a cane and had a slightly antalgic gait favoring the right leg.  Sensation was intact to light touch for all dermatomes of the bilateral lower extremities.  There was full motor strength for all muscle groups of the lower extremities, and reflexes were abnormal.

At November 2007 private treatment it was noted that the Veteran has neuropathy.  The Veteran said at February 2008 VA treatment that he still had radiculopathy pain that was not well controlled on Gabapentin.  At February 2008 VA pain management treatment the Veteran complained of neuropathy burning pain in the hands as well as numbness.  The pain was exacerbated with increased activity, including getting up from a chair, bending, or extending.  The pain was rated as six out of ten but could be as high as ten out of ten.  The neuropathy was helped some by the Gabapentin.  There was normal station and gait, and flexion was normal while extension was limited to 0 degrees by pain.  There was decreased motor strength in the right lower extremity and it was normal in the left lower extremity.  Straight leg raise was positive bilaterally at 20 degrees.  Tramadol was added to his medication regimen and he had an epidural injection.  At pain management treatment the following month the Veteran rated his pain as three out of ten, although the effectiveness of the injection was wearing off.

December 2008 VA treatment notes indicate that the Veteran had peripheral neuropathy and radiculopathy with neuropathic pain.  It was stable and he was to continue with Gabapentin.  A neuropathy work up was negative for common etiologies.

The Veteran also had a VA examination in June 2009 for neuropathy at which he reported a burning sensation in the lower extremities from the knees down and in the hands.  It was constant, had been progressively worsening over time, and was moderate in nature.  The Veteran was taking Gabapentin 300 mg. three times a day with little to no relief and no side effects.  There was paresthesias and abnormal sensation in the hands and feet.  Activities of daily living were unaffected.

Physical examination revealed no sensory impairment to sharp-dull testing and light touch in all dermatomes in the hands and feet.  Motor strength was normal in all muscle groups and there was no muscle atrophy in the extremities.  The diagnosis was idiopathic peripheral neuropathy.  The examiner opined that it was less likely than not that the peripheral neuropathy began in service or that the SFWs were causing any peripheral neuropathy.  The rationale was that there was no neurologic involvement at the time of the injuries, which were superficial, and that the exit examination was normal.  It was more likely than not that the peripheral neuropathy was due to the idiopathic peripheral neuropathy that was diagnosed by the private physician.  

In a January 2011 VA examination report addendum the examiner opined that the Veteran's bilateral foot and hand peripheral neuropathies were neither related to service nor caused by or aggravated by his SFWs.  The rationale was that the shell fragment wounds were superficial and did not penetrate any major neurovascular structures.  At the Veteran's discharge examination a neurologic examination was normal, and any neurologic or vascular complication from the shell fragment injuries would have manifested themselves at the time of the injury and not at a later time.

The January 2011 opinion of the VA examiner is of probative value because it is based on a complete review of the record and the opinion is supported with a rationale.  See Nieves-Rodriguez, supra.  There are no competent and probative opinions of record to suggest a link between these disorders and the Veteran's service, including as secondary to his SFW residuals, on a causation or aggravation basis.  Furthermore, there are no competent or probative opinions indicating a link between the chronic bilateral hand disorder and chronic bilateral foot disorder, with peripheral neuropathy and numbness, and exposure to herbicide in service.  As a layperson, the Veteran is not competent to render such nexus opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).

The Veteran has reported having symptoms related to these disorders since the 1967 inservice SFW injury.  Entitlement to service connection through continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  In the present case, the third element is not established because the June 2009 VA examiner opined that it is less likely than not that the peripheral neuropathy began in service, and he felt that it is more likely than not that the peripheral neuropathy is due to the idiopathic peripheral neuropathy.  

Given the absence of any applicable presumptions, the absence of any competent evidence linking the current disabilities to service, and the absence of availability of a presumption of service connection due to exposure to herbicides, the preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for a chronic bilateral hand and foot disorders, with peripheral neuropathy and numbness, including secondary to service-connected SFW residuals and inservice exposure to herbicides, is not warranted.



ORDER

Service connection for chronic post-operative right forearm squamous cell carcinoma, including secondary to service-connected SFW residuals and inservice exposure to herbicides, is denied.

Service connection for a chronic bilateral hand disability, with peripheral neuropathy and numbness, including secondary to service-connected SFW residuals and inservice exposure to herbicides, is denied.

Service connection for a chronic bilateral foot disability, with peripheral neuropathy and numbness, including secondary to service-connected SFW residuals and inservice exposure to herbicides, is denied.


REMAND

The Board's February 2009 decision granted service connection for a chronic low back shell fragment wound and remanded as a separate issue service connection for degenerative arthritis of the low back. 

In an April 2010 rating decision, the RO granted service connection for shrapnel wounds of the lower back and assigned a noncompensable evaluation.  However, this condition was evaluated under Diagnostic Codes 7805-5010, and the cover letter sent with the rating decision, along with the list of service-connected disabilities in the rating decision, indicated that service connection had been granted for shrapnel wounds of the lower back with degenerative arthritis.  

Under these circumstances, it appears that service connection for degenerative arthritis of the low back was granted by the RO's April 2010 rating decision.  Accordingly, the RO should clarify the extent of service connection for a low back disability that has been granted by the April 2010 rating decision.

The issues of entitlement to TDIU and service connection for a chronic low back disability with degenerative arthritis, including secondary to service-connected SFW residuals, are intertwined.  Therefore, entitlement to TDIU cannot be decided on the merits until latter issue is determined.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Action on the TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, notify the appellant of the information and evidence needed to substantiate his TDIU claim, and inform him what portion of such evidence he should obtain and what VA will attempt to obtain on his behalf.

2.  The RO should take any actions necessary to clarify the extent of service connection for a low back disability that has been granted by the April 2010 rating decision.

Note: The April 2010 grant of service connection for shrapnel wounds of the lower back under Diagnostic Code 7805 was not in error and should not be disturbed.

3.  If, and only if, the April 2010 grant of service connection for degenerative arthritis of the low back remains undisturbed, determine whether the Veteran is entitled to an increased evaluations under Diagnostic Codes 5010 and 5242.

4.  If, and only if, the April 2010 grant of service connection for degenerative arthritis of the low back remains undisturbed, the current claim of service connection for a chronic low back disability with degenerative arthritis, including secondary to SFW residuals, should be dismissed as moot because service connection is already in effect.

5.  If, and only if, service connection is in effect for degenerative arthritis of the low back, schedule the Veteran for an examination or social and industrial survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be supported by a rationale, and if the examiner cannot state an opinion without resorting to speculation he/she should state why that is so.

6.  Then, readjudicate the claim for TDIU and service connection for a chronic low back disability with degenerative arthritis, including secondary to SFW residuals.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


